DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two lumens each configured to receive a top and a bottom speculum blade (claim 27) and the upper lumen and the lower lumen each configured to receive a top and a bottom speculum blade (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that amending these claims as suggested below to overcome the 35 U.S.C. 112 rejections will overcome the drawing objections.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites that two lumens are each configured to receive a top and a bottom speculum blade.  Such a limitation is not supported by Applicant’s disclosure as neither the specification nor the drawings disclose two lumens each receiving two blades (both the top and the bottom blades).  Instead, one lumen (see lumen 18a in Fig. 1) receives a top blade (see blade 32a in Fig. 1) and a second lumen (see lumen 18b in Fig. 1) receives a bottom blade (see blade 32b in Fig. 1).  The Examiner suggests amending claim 27 to recite “wherein [[two]] a first lumen of the at least two lumens is configured to receive a top and a second lumen of the at least two lumens is configured to receive a bottom speculum blade.”
Claim 28 recites that the upper lumen and the lower lumen are each configured to receive a top and a bottom speculum blade.  Such a limitation is not supported by Applicant’s disclosure as neither the specification nor the drawings disclose two lumens each receiving two blades (both the top and the bottom blades).  Instead, the upper lumen (see lumen 18a in Fig. 1) receives a top blade (see blade 32a in Fig. 1) and the lower lumen (see lumen 18b in Fig. 1) receives a bottom blade (see blade 32b in Fig. 1).  The Examiner suggests amending claim 28 to recite “wherein the upper lumen is configured to receive a top and the lower lumen is configured to receive a bottom speculum blade.”

Allowable Subject Matter
Claims 1-12 and 15-19 are allowed.  Note that claims 27 and 28 would be allowed if rewritten as suggested by the Examiner to overcome the 35 U.S.C. 112 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773